FOLLETT, J.
But three errors are urged as grounds for a reversal of the judgment: (1) That the referee erroneously disallowed the plaintiff $800 paid by him on account of rents collected; (2) the referee erred in permitting the witness Lord to answer a question which was objected to by the plaintiff; (3) the referee erred in receiving in evidence the account book of John Law & Co.
The payment of the disputed item of $800 by plaintiff’s check dated April 28, 1887, is conceded by the litigants, and the only question in respect to it is whether it was paid on account of rents collected in March or April, 1887, or on account of rents previously collected. Upon this question the referee found with the defendants, and we think upon sufficient evidence. The learned counsel for the plaintiff now insist that this item having been charged by the plaintiff against rents received after April, 1887, iñ an account rendered by him to the defendants, it became part of an account stated, and could not be questioned, because the defendants did not, in their answer, specifically allege that it was erroneously charged against the March and April rents. An account stated is the equivalent of an account settled. Stenton v. Jerome, 54 N. Y. 480; Trueman v. Hurst, 1 Term R. 40. It is a rule of pleading that he who seeks to open an account stated or settled must surcharge or falsify, or both; that is, if some item is charged that is erroneous, it must be specifically pointed out, which is a falsification. If some item is omitted, it must be averred, which is to surcharge the account. Story, Eq. Jur. § 325; 1 Daniell, Ch. Pr. (3d Amer. Ed.) 692. But this rule of pleading may be waived by the parties,-and, if the litigant against whom the evidence is offered does not object to the testimony upon the ground that it is unauthorized by the pleading, the point is waived. In this case the defendants did not claim on an account stated, but for moneys wrongfully withheld by the plaintiff, which was set up as a counterclaim. The plaintiff, in his reply, contented himself with a general denial, and did not plead a settlement or account stated, nor was any objection taken on the trial, in his behalf, to the evidence as to the state of the accounts, upon the ground that an account had been stated or settled, which could not be opened unless surcharged or falsified by proper averments in the answer. This question cannot be raised for the first time on appeal. The point has been waived, even though it had conclusively appeared by the evidence, *128which it does not, that the account embracing the $800 item had become a stated one. There is a rule of pleading which is equally fatal to the plaintiff’s position. When fraud is charged in an account, and is proved, it is a sufficient ground to open the whole account. Bruen v. Hone, 2 Barb. 586; Story, Eq. Jur. 523; Story, Eq. Pl. § 801. The defendants averred in their answer that the plaintiff had fraudulently charged them with the full face of bills rendered by third persons for materials and labor furnished, and had received and retained for his own use, from those persons, percentages of their amount. This fact, was found by the referee. When the evidence shows that an account, stated is fraudulent, it may, as before stated, be inquired into, though not surcharged or falsified in the pleading of the party questioning it.
The only other point to which our attention is called by the counsel for the appellant is raised by two exceptions taken at folios 703 and 704. John Law and John G. McGowan were partners, under the firm-name of John Law & Co., who were employed by the plaintiff to work on the apartment house. The referee found that $42.76 were allowed by them to Liscomb as a percentage on the accounts presented and paid for work performed. Mr. Law testified that he generally superintended the work on that house, and Mr. McGowan kept the books of the firm. The following question was asked Law by the defendant’s counsel:
“Question. Did you give to Mr. McGowan a correct statement of your transactions with Mr. Liscomb, as they took place, for entry into the ledger? (Objected to as calling for an opinion of the witness. Question allowed, and exception-taken.) Answer. Tes, sir; invariably. Q. And that is so in regard to all your transactions with Mr. Liscomb? A. Yes, sir. (Ledger account, appearing on, pages 75 and 213 of the ledger, offered in evidence by defendants’ counsel. Objected to as incompetent. Admitted. Exception taken.)”
The first objection is clearly untenable. The question did not call for an opinion, but for a fact. The objection to the admission of the-account was properly overruled. McGowan, the other partner, had previously testified that he made all of the -entries in the Liscombaccount, and that he knew that the work represented by the entries had been done, and that the charges were correct, of his own knowledge. He had also testified that he could not state the items from memory,, but could by refreshing his recollection by the book.
The judgment should be affirmed, with costs. All concur.